Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 5, 2017

                                     No. 04-16-00085-CV

 WHATABURGER, INC., CA Development LLC, CA Real Estate LLC, Cinco Aguilas LLC,
Tres Aguilas Enterprises LLC, Tres Aguilas Management LLC, Whataburger International LLC,
              Whataburger Real Estate LLC, Whataburger Restaurants LLC, et al.,
                                         Appellants

                                               v.

                           WHATABURGER OF ALICE, LTD.,
                                   Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-01431
                          Honorable Gloria Saldana, Judge Presiding


                                        ORDER
       The above cause has been set for formal submission and oral argument before this Court
on February 7, 2017, at 1:30 p.m., before a panel consisting of Justice Karen Angelini, Justice
Marialyn Barnard, and Justice Patricia O. Alvarez.

       Argument is limited to twenty (20) minutes to each side and ten (10) minutes rebuttal for
the appellants. If you do not wish to present argument, you must notify this Court in writing
within seven (7) days of receiving this notice.

      The Court provides a guest WiFi network for parties arguing before the Court. The
password to access the network is available at the Clerk’s Office on the day of argument.

It is so ORDERED on January 5, 2017.
                                                    PER CURIAM

ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court